DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments on 12/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7 and 9 are rejected under 35 U.S.C. 103 as being  unpatentable over Bosch (US 20150073661) in view of LG Electronics (CN107499307B) (hereinafter LG).
	
Claim 1, Bosch discloses a parking control method for calculating a first control instruction and causing a control device of a vehicle to execute the first control instruction on a basis of an operation command acquired from an operator, the first control instruction being for moving the vehicle along a first route to a target parking space, the parking control method comprising: [see at least p0012, p0022, p0026 and 0039 –the command operation is initiated and aborted by a driver (see p0012 - one specific embodiment of the present invention the driving maneuver automatically carried out is aborted as soon as the driver of the motor vehicle actuates the accelerator pedal. By actuating the accelerator pedal, the vehicle is initially accelerated); determining a driving path in which the motor vehicle moves during the driving maneuver in general includes a processor and a computer program, which is used to determine the driving path along which the vehicle moves during the driving maneuver, based on the surroundings data of the motor vehicle. For this purpose, a conventional control unit may be used, for example, as is used in driver assistance systems;  the method according to the present invention may also be used for any other arbitrary driving maneuvers which are carried out, which may be at low speed. Other driving maneuvers are, for example, shunting maneuvers, parking into a perpendicular parking space, the parking maneuver being able to be carried out forward or in reverse, forward parking into a parallel parking space or also driving around tight turns, such as in a parking garage];
when detecting an obstacle object that obstructs movement of the vehicle on the first route after setting the target parking space and starting execution of the first control instruction for moving the vehicle along the first route to the set target parking space [see object 15 and p0007 – p0011 -  (a) determining a driving path in which the motor vehicle moves as the driving maneuver is carried out and automatically or semi-automatically carrying out the driving maneuver, (b) detecting the surroundings of the motor vehicle during the driving maneuver, (c) stopping the motor vehicle if an object is detected in the driving path and continuation of the driving maneuver once the object has left the driving path and/or decelerating the motor vehicle and slow continuation of the driving maneuver if an object is detected outside the driving path], 
Bosch does not specifically teach calculating as an alternative route a route for the vehicle to leave the set target parking space and move to an evacuation space, the evacuation space being not a parking space;

	However, Bosch does teach that upon locating an object in step 105, that the driving maneuver is not interrupted, but an alternative trajectory is calculated with which the object may be bypassed. Only if it is impossible to bypass the object is the driving maneuver interrupted or then also aborted.  The driver is provided with improved assistance as a result of the recalculation of a trajectory when detecting an object in the driving path, or as a result of the interruption of the driving maneuver and subsequent resumption. Even when detecting an object which is situated near the driving path or in the driving path, it is possible to resume the driving maneuver either along an alternate route or after the object has left the driving path [see p0048 – 0049]. 
	Although Bosch teaches the subject matter of calculating an alternative route which is different than the first route; Also, see Response to arguments below (i.e. Applicant’s argue that Bosch does not disclose the matter of an alternative route which is different from the first route); 
Bosch does not specifically teach to move to an evacuation space, the evacuation space being not a parking space.
 waiting position X of the other vehicle 510, and controls to: the other vehicle 510 stops at the parking waiting position X until the exit end time. At this time, the parking waiting position X may be a position closest to the target parking space without obstructing the exit of the other vehicle 510. The Examiner uses position X as an evacuation space (which as shown in Fig 20A) is not a parking space.
Therefore, it would have been obvious to modify Bosch to include calculating as an alternative route a route for the vehicle to leave the set target parking space and move to an evacuation space, the evacuation space being not a parking space, in order to provide improved assistance as a result of the recalculation of a trajectory when detecting an object in the driving path, and remain in a space that avoids obstacles yet allows waiting for a parking space to become available.

	Bosch does not specifically describe presenting the operator with selection information for selecting a first mode in which the execution of the first control instruction that is set is continued or a second mode in which the control device of the vehicle is caused to execute an alternative control instruction for moving the vehicle along 
	However, Bosch does disclose that upon detection of an obstacle or object in the path, several alternative may be given such as circumventing the object through a new path or continuing on same path or abort the parking maneuver completely [function switch see p0014] and/or having the driver or operator take control of the parking;   Alternatively, the driver may also retake control by, for example, setting a steering angle which differs from the preset steering angle for carrying out the driving maneuver, in order, for example, to bypass a potential obstacle  [see at least p0005, p0037, p0047, p0049 - these alternatives  show that the driver would have to know or be able to select its preference of parking].
	Therefore, it would have been obvious to include in Bosch as modified, presenting the operator with selection information for selecting a first mode in which the execution of the first control instruction that is set is continued or a second mode in which the control device of the vehicle is caused to execute an alternative control instruction for moving the vehicle along the alternative route different from the first route and causing the control device to execute the first control instruction or the alternative control instruction in accordance with selection input information from the operator, providing, improved assistance as a result of the recalculation of a trajectory when detecting an object in the driving path, or as a result of the interruption of the driving maneuver and subsequent resumption. 

	




	
Claim 4, Bosch as modified discloses the parking control method according to claim 1, wherein the alternative route includes a route to the target parking space and a second route for the vehicle to leave from the target parking space, and the selection information includes an option of a rescue mode for causing the control device to execute a second control instruction for moving along the second route.
Here, the Examiner notes from the instant application that an option of a rescue mode includes (return mode) for return/recovery from the state in which the parking control is suspended/canceled. The rescue mode refers to a process that is executed as emergency avoidance when continuation of the parking control process is difficult and the movement to the target parking position is suspended/canceled. The rescue mode is a process of moving the subject vehicle V1 so as to make the subject vehicle V1 leave from the target parking space (so as to separate the subject vehicle V1 from the target parking space), (so that the subject vehicle V1 is/becomes distant from the target parking space), (so that the subject vehicle V1 escapes from the target parking space) which has been set before the execution of the rescue mode. The control device 10 may calculate a trajectory for avoiding an object that causes the movement to the target parking position to be suspended/canceled as the second route (route in the rescue mode) [see instant application at p0078].
 intervene by, for example, aborting the driving maneuver if an object is situated in the driving path which, for example, has not been detected by the driver assistance system, or if a moving object moves into the driving path. Alternatively, the driver may also retake control by, for example, setting a steering angle which differs from the preset steering angle for carrying out the driving maneuver, in order, for example, to bypass a potential obstacle [see at least p0011 – p0013]. 
Also disclosing alternatively, it is also possible, if an object 15 is situated in driving path 11, to initially check whether it is possible to bypass object 15 by calculating a new trajectory and the resulting driving path is such that object 15 is no longer situated in the driving path [see p0037].
 
Claim 5, Bosch as modified discloses the parking control method according to claim 1, wherein the selection information includes information on the alternative route [see p0037 -   Alternatively, it is also possible, if an object 15 is situated in driving path 11, to initially check whether it is possible to bypass object 15 by calculating a new trajectory and the resulting driving path is such that object 15 is no longer situated in the driving path. In bypassing object 15 in this case, the driving maneuver may be resumed]; 




Claim 6, Bosch as modified discloses the parking control method according claim 1, wherein the selection information includes the number of turns for parking on the alternative route [see p0032 - After determining the trajectory (here the Examiner understands the trajectory can be the first trajectory or the alternative, because regardless of which one the vehicle is on, the vehicle must turn to into a driving path) which is calculated in a suitable control unit, driving path 11 may then also be determined. In the process, the boundaries of the driving path are determined for a right-hand turn by the back left corner and the front right corner of the vehicle, and for a left-hand turn by the front left corner and the back right corner of motor vehicle 7].

Claim 7, Bosch as modified discloses the parking control method according to claim 1, but not specifically wherein the selection information includes a travel stop position on the alternative route.
However, Bosch does teach the option is given that the driver may override the system, for example, in the event of an intention change, allowing the driving maneuver to be aborted; the driving maneuver is generally aborted when the driver applies the brake of the motor vehicle [see p0011 – p0012].  The Examiner understands that regardless of whether the driver is on the first trajectory or the alternate path, the brake can be applied.  Also, the Examiner notes that having a vehicle stop on any route whether autonomous or semi-autonomous is a known to those skilled in the art.





Claim 9, Bosch discloses a parking control apparatus comprising a control device configured to execute a first control instruction for moving a vehicle along a first route to a target parking space, on a basis of an operation command acquired from an operator located outside the vehicle, the control device operating to: [see at least p0012, p0022, p0026 and 0039 –the command operation is initiated and aborted by a driver (see p0012 - one specific embodiment of the present invention the driving maneuver automatically carried out is aborted as soon as the driver of the motor vehicle actuates the accelerator pedal. By actuating the accelerator pedal, the vehicle is initially accelerated); determining a driving path in which the motor vehicle moves during the driving maneuver in general includes a processor and a computer program, which is used to determine the driving path along which the vehicle moves during the driving maneuver, based on the surroundings data of the motor vehicle. For this purpose, a conventional control unit may be used, for example, as is used in driver assistance systems;  the method according to the present invention may also be used for any other arbitrary driving maneuvers which are carried out, which may be at low speed. Other driving maneuvers are, for example, shunting maneuvers, parking into a 
when detecting an obstacle object that obstructs movement of the vehicle on the first route after setting the target parking space and starting execution of the first control instruction for moving the vehicle along the first route to the set target parking space [see object 15 and p0007 – p0011 -  (a) determining a driving path in which the motor vehicle moves as the driving maneuver is carried out and automatically or semi-automatically carrying out the driving maneuver, (b) detecting the surroundings of the motor vehicle during the driving maneuver, (c) stopping the motor vehicle if an object is detected in the driving path and continuation of the driving maneuver once the object has left the driving path and/or decelerating the motor vehicle and slow continuation of the driving maneuver if an object is detected outside the driving path], 
Bosch does not specifically teach calculating as an alternative route a route for the vehicle to leave the set target parking space and move to an evacuation space, the evacuation space being not a parking space;

	However, Bosch does teach that upon locating an object in step 105, that the driving maneuver is not interrupted, but an alternative trajectory is calculated with which the object may be bypassed. Only if it is impossible to bypass the object is the driving maneuver interrupted or then also aborted.  The driver is provided with improved assistance as a result of the recalculation of a trajectory when detecting an object in the Even when detecting an object which is situated near the driving path or in the driving path, it is possible to resume the driving maneuver either along an alternate route or after the object has left the driving path [see p0048 – 0049]. 
	Although Bosch teaches the subject matter of calculating an alternative route which is different than the first route; Also, see Response to arguments below (i.e. Applicant’s argue that Bosch does not disclose the matter of an alternative route which is different from the first route); 
Bosch does not specifically teach to move to an evacuation space, the evacuation space being not a parking space.
	However, LG discloses an automatic parking assist apparatus. When the target parking space is set, the processor 170 may design a path for parking first to the remote parkable space S.  The processor 170 may be designed to include the automatic parking waiting position in the route in the case where the remote parkable space S is checked out by the other vehicle 510 that is exiting or the other vehicle 510 that is ready to exit (here an another vehicle could be an obstacle). Referring to fig. 20A, the processor 170 determines a parking waiting position X in the periphery of the detected parkable space, and controls the own vehicle to move to an outgoing parking waiting position X of the other vehicle 510, and controls to: the other vehicle 510 stops at the parking waiting position X until the exit end time. At this time, the parking waiting position X may be a position closest to the target parking space without obstructing the exit of the other vehicle 510. The Examiner uses position X as an evacuation space (which as shown in Fig 20A) is not a parking space.


	Bosch does not specifically describe present, on an operation terminal operated by the operator,  selection information for selecting a first mode in which the execution of the first control instruction that is set is continued or a second mode in which the control device of the vehicle is caused to execute an alternative control instruction for moving the vehicle along the alternative route different from the first route and execute the first control instruction or the alternative control instruction in accordance with selection input information from the operator.
	However, Bosch does disclose that upon detection of an obstacle or object in the path, several alternative may be given such as circumventing the object through a new path or continuing on same path or abort the parking maneuver completely [function switch see p0014] and/or having the driver or operator take control of the parking;   Alternatively, the driver may also retake control by, for example, setting a steering angle which differs from the preset steering angle for carrying out the driving maneuver, in order, for example, to bypass a potential obstacle  [see at least p0005, p0037, p0047, p0049 - these alternatives  show that the driver would have to know or be able to select its preference of parking].
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 20150073661) in view of LG Electronics (CN107499307B) (hereinafter LG) and Tomozawa (US 20170259812).
 
Claim 2, Bosch as modified discloses the parking control method according to claim 1, but does not specifically disclose comprising: upon presentation of the selection information to the operator, calculating a first recommendation level of the first mode and a second recommendation level of the second mode in accordance with an attribute of the detected object; when the first recommendation level is a higher value than the second recommendation level, displaying a first switch for receiving selection of the first mode in a more emphasized manner than a second switch for receiving selection of the second mode; and when the second recommendation level is a higher value than the first recommendation level, displaying the second switch for receiving the selection of the 
However, Tomozawa discloses a parking assistance device and a parking assistance method.
Further disclosing, upon presentation of the selection information to the operator, calculating a first recommendation level of the first mode and a second recommendation level of the second mode in accordance with an attribute of the detected object [see p0079 – p0081 and p0084 – p0091, Figs 11 – 13 - The display screen of the display device 12 broadly includes a first display area 12A displaying various kinds of information on parking assistance, a second display area 12B displaying various kinds of information selected in advance, and a third display area 12C that can display information on a odometer or a tripmeter.  The first display area 12A includes a parking assistance display unit 12A1 that, when Intelligent Parking Assistance (IPA) is in operation, displays the fact, a symbol unit 12A2 that, during the automatic steering mode, displays a symbol indicating being in the automatic steering mode, an operation display unit 12A3 displaying the operation instruction to the driver, and an obstacle display unit 12A4 that, when an obstacle is present within a certain distance range around the vehicle 1, indicates a direction in which the obstacle is positioned by the distance measuring units 16 and 17; the operation display unit 12A3 displays a braking operation symbol 12A31 that is lighted when an operation instruction of the brake pedal as the braking operation unit 6 is performed, displays an estimated distance symbol 12A32 displaying an estimated distance to the turning position of the steering wheel as the steering unit 4 or an estimated distance to the travel target position so as to be shifted from a fully lighted state to an extinguished state stepwise, and displays an instruction display unit 12A33 displaying instruction details to the driver];
when the first recommendation level is a higher value than the second recommendation level, displaying a first switch for receiving selection of the first mode in a more emphasized manner than a second switch for receiving selection of the second mode [see figs 11 – 12 and p0084, p0091 - a display example when the position of the subject vehicle has reached the turning position. When the subject vehicle has reached the, turning position, the ECU 14 brings the braking operation symbol 12A31 into a lighted state, performs display saying “Stop”, for example, on the instruction display unit 12A33, and performs the operation instruction of the brake as the braking operation unit 6 to the driver.

and when the second recommendation level is a higher value than the first recommendation level, displaying the second switch for receiving the selection of the second mode in a more emphasized manner than the first switch for receiving the selection of the first mode [see Fig 11 and p0082 – Reverse; the parking assistance is in operation, the automatic steering mode is on, the distance to the turning position of the steering wheel as the steering unit 4 or the parking target position PT as the travel target position still remains in an amount of nearly 100%, and instruction details that cause the driver to stop the push-down operation of the brake pedal as the braking operation unit 6 and to reverse by creeping are displayed].





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 20150073661) in view of  LG Electronics (CN107499307B) (hereinafter LG) and Bosch (DE 102012203235A1) (hereinafter ‘3235) as presented by the Applicant in the prior art. 

Claim 8, Bosch as modified discloses the parking control method according claim 1, but it does not specifically disclose wherein the operation command is acquired from the operator located outside the vehicle.
However, ‘3235 discloses a method and system for performing a particular parking maneuver. The parking maneuver can either be a parking maneuver in a perpendicular parking space or a parking maneuver in a parallel parking space or in a garage. The  [see p0020].
Further disclosing that the control device is a portable control device. When using the portable control device, it is possible to carry out the driving maneuver from outside the motor vehicle [see at least p0018 – p0019]. 
Therefore, it would have been obvious to modify Bosch as modified, to include wherein the operation command is acquired from the operator located outside the vehicle, as suggested and taught by ‘3235, providing the driver or another user can monitor the driving maneuver while it is being carried out. 
	

	 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, Bosch does disclose  if an object 15 is situated in driving path 11, to initially check whether it is possible to bypass object 15 by calculating a new trajectory and the resulting driving path is such that object 15 is no longer situated in the driving path. In bypassing object 15 in this case, the driving maneuver may be resumed [see p 0037].
Additionally teaching it is also possible, upon locating an object in step 105, that the driving maneuver is not interrupted, but an alternative trajectory is calculated with which the object may be bypassed. Only if it is impossible to bypass the object is the driving maneuver interrupted or then also aborted.
The driver is provided with improved assistance as a result of the recalculation of a trajectory when detecting an object in the driving path, or as a result of the interruption of the driving maneuver and subsequent resumption. Even when detecting an object which is situated near the driving path or in the driving path, it is possible to resume the driving maneuver either along an alternate route or after the object has left the driving path [see p0048 – p0049].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856. The examiner can normally be reached M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached at 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Renee LaRose/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Ian Jen/Primary Examiner, Art Unit 3664